Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 196 53 855 C1.
	See the Search Opinion for EP 3798475, attached. MPEP 1893.03(e)(II)
	Regarding claim 1, DE ‘855 shows: 
A method to control a road vehicle for the execution of a first standing
start; the control method comprises the steps of:
engaging a gear in a transmission (7) of the road vehicle while a
corresponding clutch (3) of the road vehicle is open;
progressively closing the clutch (3) causing the clutch (3) to transmit a
torque that causes the rotation of at least a pair of drive wheels of the road
vehicle;
determining a target slip of the drive wheels;
cyclically determining a real slip of the of the drive wheels; and
continuously modulating the torque transmitted by the clutch (3) during the

drive wheels and the real slip of the drive wheels; the torque transmitted
by the clutch during the closing of the clutch is modulated so as to pursue
the target slip of the drive wheels (see col. 5/lines 41-54).
	Regarding claim 2, DE ‘855 shows: 
The control method according to claim 1, wherein the torque transmitted by the clutch  during the closing of the clutch is modulated by means of a feedback control 25in which a control error is the difference between the20 target slip of the drive wheels and the real slip of the of the drive wheels. (see, col. 1/line 46-col.2/line 1 for the feedback control.)
Claim(s) 1, 8, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2005 051 145 A1.
	See the Search Opinion for EP 3798475, attached. MPEP 1893.03(e)(II)
	Regarding claim 8, DE ‘145 shows: 
The control method according to claim 1 and comprising the further steps of: determining a speed  of rotation of the drive wheels 15; determining a speed  of rotation corresponding to a longitudinal speed of the road vehicle; and calculating the real slip of the of the drive wheels by means of the following equation:  
    PNG
    media_image1.png
    16
    509
    media_image1.png
    Greyscale
 
speed of rotation corresponding to a longitudinal speed of the road vehicle;  speed of rotation of the drive wheels; SR real slip of the of the drive wheels. (see the discussion starting at paragraph [0006] where the formula is shown).
	Regarding claim 9, DE ‘145 shows: The control method according to claim 8, wherein the22 speed of rotation corresponding to a longitudinal speed of the road vehicle is equal to the speed of rotation of a pair of non-drive wheels. . (see the discussion starting at paragraph [0006] where the formula is shown).
	Regarding claim 11, DE ‘145 shows: The control method according to claim 1, wherein the target slip of the drive wheels ranges from 0.1 15to 0.2. (see paragraph [0009])
	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘855 in view of FR 2955164.
Regarding claim 3, FR ‘164 shows: 
The control method according to claim 2, wherein the torque transmitted by the clutch during the closing of 5the clutch is modulated by a PID controller (3) which receives, as an input, the control error.  (see fig 1, page 8, lines 23-34)
	PID controllers are common, and since DE ‘855 is not specific about any particular type of controller, then it would have been obvious to one of ordinary skill in this art that the time the invention was effectively filed to use a PID or any other suitable controller, as desired, because it would have been a mere design choice, would not require undue experimentation and not have in any unexpected results. 
Allowable Subject Matter
Claims 4-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The features of these claims, in combination with their corresponding independent and intervening claims, was not found by the examiner during his search of the prior art and do not appear to be obvious variations on the cited prior art. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 10 September 2020 have been considered by the examiner. 
	The European Search opinion in the corresponding application EP ‘475 has been considered by the examiner. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Thursday, July 22, 2021